           Case 1-20-41579-reg            Doc 38       Filed 09/29/20   Entered 09/29/20 15:27:35




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X           CHAPTER 13

In Re:                                                                   CASE NO. 1-20-41579-CEC

                 Victor Vidal,

                                             Debtor(s).
-------------------------------------------------------------X

   ORDER GRANTING IN REM RELIEF AND/OR IN THE ALTERNATIVE FOR AN ORDER

         GRANTING RELIEF FROM THE AUTOMATIC STAY, WITH PREJUDICE (CEC)

         WHEREAS, pursuant to the motion of the secured creditor, Wells Fargo Bank, N.A., and/or its

successors and assigns (the “Secured Creditor”) for an Order modifying the Automatic Stay in this

proceeding by permitting said secured creditor to foreclose and to exercise all of its right and remedies

with respect to its collateral for the indebtedness of Debtor with respect to the premises commonly known

as 2013 Union Street, Brooklyn, NY 11212, (the “Property”) of which the Debtor, the owner of record;

and



         NOW, on motion of STEIN, WIENER & ROTH, L.L.P., attorneys for the Secured Creditor,

having come to be heard before this Court and no opposition having been submitted, and due deliberation

having been had, it is

         ORDERED, that the Secured Creditor is granted relief from the automatic stay pursuant to 11

U.S.C. § 362(d)(1) and (d)(4) to permit it to exercise all rights available to it under applicable law with

respect to the Property; and it is further (CEC)

          ORDERED that upon entry of the within Order and provided that this Order is recorded in

 conformity therewith, any future filing in any case under the Bankruptcy Code purporting to affect the

 Premises shall not operate as a stay against Movant, its successors and/or assigns, for a period of two (2)

 years marked from entry of the within Order, compliance with applicable State laws governing notices

 of interests or liens in real property, this order shall be binding in any other case under the Bankruptcy


                                                             1
          Case 1-20-41579-reg        Doc 38     Filed 09/29/20     Entered 09/29/20 15:27:35




 Code purporting to affect the Property filed not later than 2 years after the date of the entry of this

 order (CEC) except that a Debtor in a subsequent case under the Bankruptcy Code may move for relief

 for such order based upon changed circumstances for good cause shown, after notice and a hearing upon

 separate and proper application to the Court; alternatively, it is hereby and it is further (CEC)



       ORDERED that any future filing by the Debtors, individually, and/or as an officer of any entity

and/or any other person or entity claiming an interest in the Premises within one hundred eighty (180)

days from the entry of this Order, shall not operate as an automatic stay against Movant, its successors

and/or assigns, except upon separate and proper application to the Court; and it is further (CEC)




        ORDERED, that the Chapter 13 Trustee shall be served with a copy of the referee’s report of

 sale within thirty (30) days of the report [if applicable], and shall be noticed with any surplus monies

 realized from the sale of the Collateral Property (CEC).



       ORDERED, the Secured Creditor shall be allowed attorney’s fees and costs. (CEC)




                                                                   ____________________________
     Dated: Brooklyn, New York                                             Carla E. Craig
            September 29, 2020                                     United States Bankruptcy Judge

                                                     2
